Appellant made numerous declarations against interest, some of them amounting to confessions, which, if taken as true, amply established her guilt. The real question on this appeal is whether or not the corpus delicti of each crime of which she was convicted was sufficiently proved to permit the introduction of these confessions in evidence.
The check given to C.S. Dorman was dated February 16, 1932, made payable to Dorman's Auto Equip., and was protested on April 20, 1932, the reason given for nonpayment was "Account Closed". The Felix Morette check was dated April 1, 1932, and was protested July 29, 1932, the reason for its nonpayment being given as "No Funds".
We do not think it necessary in this case to lay down as a general rule without exception that the protest of a check several months after it was passed is sufficient to establish thecorpus delicti, especially when the protest states as a reason for nonpayment that the account upon which it was drawn had been closed.
The overwhelming evidence of the flight of appellant after passing each of the two checks, under circumstances *Page 449 
showing a guilty knowledge on her part, should constitute sufficient evidence of the corpus delicti to permit the introduction of her confessions in evidence since the enactment of section 1127c of the Penal Code. "`"Full proof of the body of the crime, the corpus delicti, independently of the confession, is not required, says Nelson, C.L., in People v. Badgley, 16 Wend. (N.Y.) 59, by any of the cases; and in many of them slight corroborating facts were held sufficient."' . . . When the case is submitted for their verdict the jury may consider all the evidence in the case, including the extrajudicial statements, admissions or confessions of the accused, in determining whether or not all the elements of the offense charged and the connection therewith of the accused have been established to a moral certainty and beyond a reasonable doubt. If this were not the correct rule, proof of the extrajudicial statements, admissions, or confessions of the accused would have no utility except to connect him with the crime charged." (People v. Selby,198 Cal. 426 [245 P. 426, 430].)
The check to Morette was deposited in a San Diego bank on the day it was written and sent through the usual channels to the Boston bank upon which it was drawn and in due time returned unpaid. Morette then took the check to appellant, who told him "the money is there and the check has got to be paid". He again deposited it with his bank for collection. Upon its second return unpaid he attempted to find appellant, but could not, as she had disappeared. The check was then sent to Boston and protested. It is evident that appellant by her representations to Morette and her flight was responsible for a large part of the delay in protesting this check. She should not be permitted to profit by her own fraud and artifice.
The account in the Boston bank upon which the checks were drawn was maintained solely by deposits by trustees of a trust fund. The evidence shows that in December, 1931, appellant knew that the deposits in the account had been stopped and shortly thereafter that the funds in the account had been exhausted. An attorney representing the trust estate informed appellant on February 8, 1932, that the trustees would make no further deposits in the Boston bank until Allan B. Monks was produced in his *Page 450 
office in San Diego as the trustees questioned the fact of his being alive. Mr. Monks was not produced at this office. This evidence, together with the checks drawn thereafter and coupled with evidence of her flight, was ample to establish the corpusdelicti in each case and permit the introduction of the confessions in evidence. With the confessions in evidence the proof of guilt is convincing.
Barnard, P.J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 24, 1933.